                     IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MINNESOTA

                        EVIDENTIARY HEARING & SENTENCING
UNITED STATES OF AMERICA,                            )                 COURT MINUTES - CRIMINAL
                                                     )
                               Plaintiff,            )Case No:              19cr276(1)(DSD/TNL)
                                                     )Date:                 September 29, 2020
              v.                                     )Court Reporter:       Renee Rogge
                                                     )Courthouse:           St. Paul
VICTOR MANUEL QUIJADA,                               )Courtroom:            Devitt Courtroom
                                                     )Time Commenced: 3:00 p.m.
                            Defendant.               )Time Concluded:       5:15 p.m.
                                                      Sealed Hearing Time:
                                                      Time in Court:        2 Hours & 15 Minutes
Before David S. Doty, United States District Judge, at St. Paul, Minnesota.

APPEARANCES:

   For Plaintiff:     Thomas M. Hollenhorst, Assistant United States Attorney
   For Defendant:     Kevin M. O’Brien        : CJA

   : Evidentiary Hearing held. Government’s witness: Special Agent Christopher Hage. Court received
      Government Exhibits 1 -5.

   : Sentencing.

IT IS ORDERED:
Defendant is sentenced to:

  Count. No.     Plea        Verdict             BOP                    SR       PROB
       1           X                          200 months               5 years
      2            X                          200 months               5 years
   Said terms to run : concurrently           9 consecutively

   : Special conditions of :                See J&C for special conditions

   : Defendant sentenced to pay:
      : Special assessment in the amount of $200 to be paid.

   : No plea agreement.
   : Defendant remanded to the custody of the U.S. Marshal.
   : Docket nos. 45 and 48 shall remain sealed until September 30, 2040.


                                                                                             s/D.O..
                                                                                              Judicial Assistant
                                                         Page 1 of 1
